Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Priority
Acknowledgment is made of applicant's claim for domestic priority based on provisional US application 61/953331, PCT application PCT/EP2015/055306, US non-provisional Application 14/440700 (US 9741349 B2), 15/655252 (US 10147435 B2), and 16/167831 (US 10553227 B2) filed on 03/14/2014, 03/13/2015, 05/05/2015, 07/20/2017, and 10/23/2018 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 11-17 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10553227 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims of 16/722569
US 10553227 B2
1. A method for encoding an audio signal, the method comprising: 
encoding spectral peak segments in a first region of a frequency spectrum of the audio signal using a first coding method; 















responsive to encoding the spectral peak segments in the first region, determining whether an available number of bits out of a 

responsive to determining the available number of bits is sufficient for encoding the band in the second region, encoding the band in the second region using the second coding method.
wherein a frequency spectrum of the audio signal is divided into at least a first and a second region, wherein at least the second region comprises a number of bands, the method comprising: 
encoding spectral peak segments in the first region using a first coding method; 
encoding at least one non-peak segment in the first region using a second coding method different from the first coding method; 
determining a first relation between an energy of a band in the second region and energies of the spectral peaks in the first region; 
determining a second relation between the energy of the band in the second region and an average energy of the second region; 

responsive to encoding the spectral peak segments and the at least one non-peak segment in the first region, determining an available number of bits out of a bit budget for encoding the audio signal is sufficient for encoding the band in the second region; 



responsive to determining the first and second relations fulfil a predetermined criterion and determining the number of bits out of the bit budget for encoding the audio signal is sufficient, encoding the band in the second region using the second coding method.




















responsive to encoding the spectral peak segments in the first region, determining whether an available number of bits out of a total number of bits for encoding the audio signal is sufficient for encoding a band in a second region of the frequency spectrum of the audio signal using a second coding 

responsive to determining the available number of bits is sufficient for encoding the band in the second region, encoding the band in the second region using the second coding method
wherein a frequency spectrum of the audio signal is divided into at least a first and a second region, wherein at least the second region comprises a number of bands, and the apparatus being further configured to perform operations comprising: 

encoding spectral peak segments in the first region using a first coding method; 

encoding at least one non-peak segment in the first region using a second coding method different from the first coding method; 
determining a first relation between an energy of a band in the second region and energies of the spectral peaks in the first region; 
determining a second relation between the energy of the band in the second region and an average energy of the second region; 

responsive to encoding the spectral peak segments and the at least one non-peak segment in the first region, determining an available number of bits out of a bit budget for encoding the audio signal is sufficient for encoding the band in the second region; 




responsive to determining the first and second relations fulfil a predetermined criterion and determining the number of bits out of the bit budget for encoding the audio signal is sufficient, encoding the band in the second region using the second coding method.
17. A computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed by at least one processor of an apparatus, causes the processor to perform operations comprising: 

encoding spectral peak segments in a first region of a frequency spectrum of the audio signal using a first coding method; 












responsive to encoding the spectral peak segments in the first region, determining whether an available number of bits out of a total number of bits for encoding the audio signal is sufficient for encoding a band in a second region of the frequency spectrum of the audio signal using a second coding method different from the first coding method; 

responsive to determining the available number of bits is sufficient for encoding the band in the second region, encoding the 


encoding spectral peak segments in the first region using a first coding method; 

encoding at least one non-peak segment in the first region using a second coding method different from the first coding method; 
determining a first relation between an energy of a band in the second region and energies of the spectral peaks in the first region; 
determining a second relation between the energy of the band in the second region and an average energy of the second region; 

responsive to encoding the spectral peak segments and the at least one non-peak segment in the first region, determining an available number of bits out of a bit budget for encoding the audio signal is sufficient for encoding the band in the second region; 



responsive to determining the first and second relations fulfil a predetermined criterion and determining the number of bits out of the bit budget for encoding the audio signal is sufficient, encoding the band in the second region using the second coding method.


The dependent claims in the instant application are equal or obvious in scope to the corresponding dependent claims in US 10553227 B2 as follows:
Limitations of claims 3-4 and 11-12 in the instant application correspond to limitations of Claims 1 and 9 in US 10553227 B2 “determining a first relation between an energy of a band in the second region and energies of the spectral peaks in the first region; determining a second relation between the energy of the band in the second region and an average energy of the second region; responsive to determining the first and second relations fulfil a predetermined criterion and determining the number of bits out of the bit budget for encoding the audio signal is sufficient, encoding the band in the second region using the second coding method”.
Limitations of claims 5 and 13 in the instant application correspond to limitations of Claims 4-5 and 20-21 in US 10553227 B2.
Limitations of claims 6 and 14 in the instant application correspond to limitations of Claims 14 and 32 in US 10553227 B2.

Limitations of claims 8 and 16 in the instant application correspond to limitations of Claim 11 in US 10553227 B2.
Claims 2 and 10 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10553227 B2 and Grancharov et al. (US 2011/0153336 A1)
Regarding Claims 2 and 10,  Limitations of claims 2 and 10 in the instant application correspond to limitations of Claims 1 and 9 in US 10553227 B2 “encoding spectral peak segments in the first region using a first coding method; encoding at least one non-peak segment in the first region using a second coding method different from the first coding method”.
US 10553227 B2 does not disclose responsive to encoding the spectral peaks in the first region, determining whether the available number of bits out the total number of bits for encoding the audio signal is sufficient for encoding at least one non-peak segment of the first region using the second coding method.
Grancharov discloses responsive to encoding the spectral peaks in the first region, determining whether the available number of bits out the total number of bits for encoding the audio signal is sufficient for encoding at least one non-peak segment of the first region using the second coding method (Fig. 11 shows (1) spectral envelope calculated from mean energy of MDCT coefficients of input signal X per ¶61 and (2) compressed / encoded residual, where residual is preprocessed input signal X (i.e., coefficients of the input signal X flattened by the spectrum envelope or residuals per ¶53); one can observe encoded residuals in (2) corresponding to peaks in (1); ¶¶76-77, with decreasing bit-budget, if enough bits are available, quantize low frequency regions comprising peaks and non-peaks shown in Fig. 11(1) with sufficient resolution according to modes A and B; ¶76 and Fig. 8, quantization mode B where available bits are used for quantization / encoding of first ¾ of the vector and remaining coefficients are unquantized and to be reconstructed according to a reconstruction codebook); and 
responsive to determining the available number of bits is sufficient for encoding the at least one non-peak segment of the first region, encoding the at least one non-peak segment in the first region using the second coding method (¶77, with decreasing bit-budget, low frequency regions comprising peaks and non-peaks as shown in Fig. 11(1) are quantized with sufficient resolution in accordance to mode B).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine whether the available number of bits out of the total number of bits for encoding the audio signal is sufficient for encoding at least one non-peak segment of the first region using the second coding method responsive to encoding the spectral peaks in the first region in order to quantize or encode low frequency regions with sufficient resolution (Grancharov, ¶190).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 5, 7-10, 13, and 15-16 are rejected under 35 USC 102(a)(2) as being anticipated by Grancharov et al. (US 2011/0153336 A1).
Regarding Claims 1 and 9, Grancharov discloses an apparatus for encoding an audio signal (Fig. 1 or 2, Encoder Device), the apparatus being configured to perform operations comprising: 
encoding spectral peak segments in a first region of a frequency spectrum of the audio signal using a first coding method (¶53, preprocessed input signal X (i.e., coefficients of the input signal X flattened by the spectrum envelope or residuals) is encoded or quantized according to a first mode; Fig. 11 shows the spectral envelope of the input signal X calculated from groups of MDCT coefficients representing the input signal X per ¶61 comprising spectral peaks and valleys and further shows compressed / encoded residuals (i.e., encoded preprocessed input signal X); ¶¶76-77, if enough bits are available, the low frequency regions are quantized with sufficient resolution, the preferred modes will be modes A and B); 
responsive to encoding the spectral peak segments in the first region, determining whether an available number of bits out of a total number of bits for encoding the audio signal is sufficient for encoding a band in a second region of the frequency spectrum of the ¶78, the encoder device balances between high resolution quantization of low frequency regions and introducing artifacts in high frequency regions; in view of ¶¶76-77, with decreasing bit budget, preferences of modes goes from quantizing a larger portion of the spectrum to a smaller portion of the spectrum per modes B, C, and D shown in Fig. 8 for high frequency regions); 
responsive to determining the available number of bits is sufficient for encoding the band in the second region, encoding the band in the second region using the second coding method (¶11, limited number of available bits introduces quantization errors due to quantization of only a selected part of the input signal and reconstructing the remaining part; ¶11, reconstruction of high frequency components introduces reconstruction artifacts in resulting output signal; ¶¶76-77, with decreasing bit budget, preference of modes goes from quantizing a larger portion of the spectrum to smaller portions of the spectrum (going from modes A->D in Fig. 8; ¶78, introducing artifacts in high frequency regions means applying modes B->D where portions of the spectrum are unquantized and to be reconstructed according to reconstruction codebook; see ¶88).
Regarding Claims 2 and 10, Grancharov discloses responsive to encoding the spectral peaks in the first region, determining whether the available number of bits out the total number of bits for encoding the audio signal is sufficient for encoding at least one non-peak segment of the first region using the second coding method (Fig. 11 shows (1) spectral envelope calculated from mean energy of MDCT coefficients of input signal X per ¶61 and (2) compressed / encoded residual, where residual is preprocessed input signal X (i.e., coefficients of the input signal X flattened by the spectrum envelope or residuals per ¶53); one can observe encoded residuals in (2) corresponding to peaks in (1); ¶¶76-77, with decreasing bit-budget, if enough bits are available, quantize low frequency regions comprising peaks and non-peaks shown in Fig. 11(1) with sufficient resolution according to modes A and B; ¶76 and Fig. 8, quantization mode B where available bits are used for quantization / encoding of first ¾ of the vector and remaining coefficients are unquantized and to be reconstructed according to a reconstruction codebook); and 
responsive to determining the available number of bits is sufficient for encoding the at least one non-peak segment of the first region, encoding the at least one non-peak segment in the first region using the second coding method (¶77, with decreasing bit-budget, low frequency regions comprising peaks and non-peaks as shown in Fig. 11(1) are quantized with sufficient resolution in accordance to mode B).
Regarding Claims 5 and 13, Grancharov discloses wherein encoding the band in the second region comprises encoding at least one coefficient of the band in the second region within the number of bits that are available (¶¶76-77, with decreasing bit budget, preference of modes goes from quantizing a larger portion of the spectrum to smaller portions of the spectrum (going from modes A->D in Fig. 8; ¶78, introducing artifacts in high frequency regions means applying modes B->D where portions of the spectrum are unquantized and to be reconstructed according to reconstruction codebook).
Regarding Claims 7 and 15, Grancharov discloses wherein the first region is a lower part of the frequency spectrum than the second region (¶78, low frequency region vs. high frequency region).
Regarding Claims 8 and 16, Grancharov discloses wherein the first coding method is not used to encode the band in the second region (¶78, introducing artifacts in high frequency region means encoding mode A, where available bits are spread over all dimensions to quantize the entire signal per ¶76 and Fig. 8, is not applicable to the high frequency region).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is rejected under 35 USC 103 for being unpatentable over Grancharov et al. (US 2011/0153336 A1) in view of Qi et al. (US 2015/0162011 A1).
Regarding Claim 17, Grancharov discloses an encoding apparatus comprising at least one processor for performing operations comprising the operations of claims 1 and 9 (¶50, controller comprising a processor for determining optimum mode (i.e., encoding) based on a selection criterion calculated from the input signal).
Grancharov does not disclose a computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed by the at least one processor of an apparatus, causes the processor to perform operations of claims 1 and 9.
Qi discloses an apparatus for allocating bits in audio signal to perform encoding / quantization (Abstract) comprising a computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed by the at least one processor of an apparatus, causes the processor to perform encoding / quantization ¶128, computer readable storage medium storing software functional units / program codes for instructing computing device).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Grancharov to implementing the apparatus with the processor with a computer program product storing software instructions to perform the operations of encoding / quantization as taught by Qi in order to allocate available bits even in cases of low and medium bit rate (Qi, Abstract).


14. The apparatus of claim 9, further configured to perform operations comprising: 
determining a first relation between an energy of the band in the second region and energies of the spectral peaks in the first region; 
determining a second relation between the energy of the band in the second region and an average energy of the second region; and 
responsive to determining the first and second relations do not fulfil a predetermined criterion or determining the available number of bits is not sufficient (¶¶77-78, with decreasing bit-budget, encoding high frequency regions according to modes B-D introduces artifacts in high frequency region) for encoding the band in the second region, transmitting parameters toward a decoding apparatus (¶50, controller comprises one decoder for processing outputs corresponding to encoding modes where processed outputs comprise reconstructed part estimated or reconstructed, e.g., by bandwidth extension) to subject the band in the second region to BandWidth Extension (BWE) (¶76, the unquantized part of the vector are to be reconstructed / estimated using bandwidth extension) or noise fill during decoding (¶87, quantization / encoding distributes available total bit budget to only a subset of coefficients in the quantized / encoded region while remaining coefficients are approximated by noise fill algorithms).
Allowable Subject Matter
Upon filing of a terminal disclaimer, Claims 3-4, 6, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons stated on pp. 17-18 of non-final office action (dated 04/18/2019) of parent application 16/167831. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/03/2022